Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/25/2022.  Claims 1, 4, 6-7, 12-13, 15, 17-18, 20-21, 24-26, 29, 31-50 are cancelled; claims 2-3, 5, 9 are amended; claims 22-23, 27-28, 30 are withdrawn from consideration as being drawn to non-elected invention; and claims 51-62 are added.  Accordingly, claims 2-3, 5, 8-11, 14, 16, 19, 22-23, 27-28, 30 and 51-62 are currently pending in the application.


An updated search was conducted and relevant art of Chi et al (Prevention and Control of Corrosion-Induced Asphaltene Deposition) is provided with this office action.  Specifically, it teaches use of EDTA as iron chelant in preventing iron-induced asphaltene instability (Chapter 5; pages 61-73).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janet Hendrickson on 5/3/2022.

Claim 2:
Replace “R4, R5, and R6” (line 15) after “at least one of R1, R2,” (line 15) and before “is C6-C30 alkyl” (line 15) with “R4, and R5”.
Replace “R4, R5, and R6” (line 16) after “at least one of R1, R2,” (line 15) and before “is -R7COOH” (line 16) with “R4, and R5”.
Claim 5:
Replace “R4, R5, and R6” (line 2) after “R1 is C6-C22 alkyl; R2,” (line 2) and before “are each individually hydrogen” (line 2) with “R4, and R5”.
Replace “R4, R5, and R6” (line 4) after “one of R2,” (line 4) and before “is -R7COOH” (line 4) with “R4, and R5”.
Claim 52:
Replace “R4, R5, and R6” (lines 1-2) after “one, two or three of R1, R2,” (line 1) and before “is -R7COOH” (line 2) with “R4, and R5”.
Claim 53:
Delete “0,” (line 8) after “n is” (line 8) and before “1, or 2” (line 8).
Claim 54:
Delete “0 or” (line 3) after “n is” (line 3) and before “1” (line 3).
Claim 55:
Delete “0,” (line 3) after “n is” (line 3) and before “1 or 2” (line 8).

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 2-3, 5, 8-11, 14, 16, 19, and 51-62 are allowed. Claims 22-23, 27-28 and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (composition for preparing an asphalt emulsion) and II, III and IV (asphalt emulsion composition; method of treating a surface of pavement; and pavements made of bituminous binders), as set forth in the Office action mailed on 8/9/2021, is hereby withdrawn and claims 22-23, 27-28 and 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are drawn to composition for preparing an asphalt emulsion comprising an emulsifier and an iron chelant, wherein the iron chelant comprises a carboxylic acid derivative of an alkylamine having either the formula: 
    PNG
    media_image1.png
    96
    275
    media_image1.png
    Greyscale
wherein R1, R2, R4, R5 and R6 are each individually hydrogen, C6-C30 alkyl or -R7COOH; R3 and R7 are each individually alkylene; n is 0; at least one of R1, R2, R4 and R5 is C6-C30 alkyl; and at least one of R1, R2, R4 and R5 is -R7COOH (independent claim 2) or of formula: 
    PNG
    media_image2.png
    91
    277
    media_image2.png
    Greyscale
wherein R1, R2, R4, R5 and R6 are each individually hydrogen, C6-C30 alkyl or -R7COOH; n = 1 or 2; R3 and R7 are each individually alkylene; at least one of R1, R2, R4, R5 and R6 is C6-C30 alkyl; and at least two of R1, R2, R4 R5, and R6 is -R7COOH; and asphalt composition comprising said composition for preparing an asphalt emulsion and asphalt.

The cited art of record does not teach a composition comprising an emulsifier and an iron chelant, wherein the iron chelant comprises a carboxylic derivative of an alkylamine represented either by formula: 
    PNG
    media_image1.png
    96
    275
    media_image1.png
    Greyscale
wherein n is 0, at least one of R1, R2, R4 and R5 is C6-C30 alkyl and at least one of R1, R2, R4 and R5 is -R7COOH; or by formula: 
    PNG
    media_image2.png
    91
    277
    media_image2.png
    Greyscale
wherein n = 1 or 2, at least one of R1, R2, R4, R5 and R6 is C6-C30 alkyl and at least two of R1, R2, R4 R5, and R6 is -R7COOH.

Furthermore, claims 22-23, 27-28 and 30 directed to non-elected invention (i.e. asphalt emulsion composition; method of treating a surface of pavement; and pavements made of bituminous binders) contain all the limitations of an allowed product claim (composition for preparing an asphalt emulsion) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764